Case 7:19-cr-00244-VB Document 54 Filed 05/15/20 Page 1 of 1


                                          States Attorney
                                   Southern District of New York
                                   United States District Courthouse
                                   300 Quarropas Street
                                   White Plains, New York 10601




                        APPLICATION GRANTED
                        Sentencing adjourned to 10/14/2020 at 2:30 pm.
                        SO ORDERED:



                        _______________________________________
                        Vincent L. Briccetti, U.S.D.J. 5/15/2020

               States     Ortiz, et al.
